Citation Nr: 0926738	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1972. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
PTSD and assigned a 30 percent evaluation effective August 
17, 2006.  

The Veteran testified at an October 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

In light of the Board's decision this date and the Veteran's 
contentions, the issue of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities is raised by the record and is referred to the 
RO for appropriate action.


FINDING OF FACT

The Veteran's PTSD symptoms are shown to result in 
occupational and social impairment with deficiencies in work, 
family relations, judgment, and mood due to symptoms such as 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability; neglect of personal appearance 
and hygiene; difficulty adapting to stressful circumstances 
including work or a work-like setting; and inability to 
establish and maintain effective relationships. 




CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a November 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The November 2006 
letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records, VA treatment 
records, VA examination, various lay statements, statements 
from the Veteran's employer, letters from his VA physicians, 
and a Board hearing transcript have been associated with the 
claims file.  The Board notes specifically that the Veteran 
was afforded a VA examination in February 2007.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria; and 
contains a discussion of the effects of the Veteran's 
service-connected PTSD on the Veteran's occupational and 
daily activities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.


B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

The Veteran was initially assigned a 30 percent disability 
rating for PTSD under Diagnostic Code 9411.  A 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

VA treatment records dated from 2006 to 2007 show that the 
Veteran is diagnosed with PTSD with depression with GAF 
scores ranging from 55 to 60.  He was treated with 
psychotherapy, group therapy, and medication.  

A May 2006 treatment report noted that the Veteran had 
longstanding work stresses and anger at supervisors in the 
past.  A January 2007 mental status examination reflects 
symptoms of suicidal and homicidal ideation, chronic 
depression, and anxiety.  The Veteran's concentration was 
impaired such that he turned all of his finances over to his 
wife.  A February 2007 VA examination for diabetes mellitus 
noted that the Veteran had no physical impediment to his 
usual occupation.  An April 2007 mental status examination 
reflects anxiety and depression.  Psychomotor activity was 
restless.  A May 2007 note shows that the Veteran was 
requesting a sick leave note for May 2006 to August 2006.  
The Veteran reported that he would retire if he was not able 
to return to work.  An August 2007 treatment report shows 
that the Veteran had been working for the post office for the 
past 35 years; however, he was on sick leave for the past six 
weeks.  The Veteran continued to have depression, but his 
sleep had improved with medication.  

A February 2007 VA examination shows that the Veteran had 
difficulties with sleep.  The Veteran had headaches, 
reportedly due to psychiatric distress.   He reported that he 
did not have friends and found no interest in being around 
people; but he reported that he was very dependant on his 
wife.  He reported anxiety, irritability, poor concentration, 
and forgetfulness.  The Veteran had been threatened with 
write-ups at work because he could not work quickly enough 
due to his poor concentration.  A mental status examination 
shows that the Veteran was neatly dressed and demonstrated 
good personal hygiene.  His mood was anxious and dysphoric; 
his affect was flat.  The Veteran appeared nervous during 
examination and made little eye contact.  Thought processes 
were within normal limits.  The Veteran admitted to suicidal 
ideation.  He was alert and oriented in four spheres and 
there was no evidence of gross memory loss or impairments.  
Speech was linear and coherent.  The Veteran was assessed 
with chronic PTSD and was assigned a GAF score of 55.  The VA 
examiner noted that the Veteran had been working for the 
postal service for the past 35 years but was on leave because 
of his PTSD.  It appeared that the Veteran's PTSD had begun 
affecting his work production.  He had difficulty 
concentrating and difficulty dealing with other people.  The 
Veteran had essentially no meaningful relationships and no 
longer engaged in recreational pursuits he previously 
enjoyed.  He had no desire or interest to interact with other 
people.

The Veteran submitted employment records which reflect a 
significant decrease in hours worked in 2006 and 2007.  The 
Veteran's co-worker reported in an October 2006 statement 
that in the past, the Veteran often worked overtime and was 
cheerful.  He indicated that the Veteran no longer worked 
overtime, and his mood and attitude had changed negatively.  

A March 2007 letter from the Veteran's employer shows that 
the Veteran had been employed for 34 years at the post 
office.  The Veteran was falling under production levels and 
was noted to be disconcerted and confused at times.  He was 
not moving fast enough to get the job done.  It was noted 
that the Veteran had always had a very good work ethic.  The 
Veteran reported that he felt weak at times due to his 
diabetes.  The Veteran had been on sick leave for 
approximately eight weeks, and had been out several times a 
month.  The Veteran's employer noted that this was out of 
character for the Veteran.  

A May 2007 letter from the Veteran's employer shows that the 
Veteran was not physically able to return to work, and that 
he did not expect his condition to improve for him to be able 
to do so; therefore, he was applying to retire.  The Veteran 
had exhausted Family Medical Leave and was to be paid regular 
sick leave until his retirement effective July 2007.  The 
Veteran reported in a separate statement, with respect to 
this letter, that he was not able to return to work so he had 
no option but to retire.  

The Veteran submitted an August 2007 letter from his VA staff 
psychologist.  The letter was a request that the Veteran be 
excused from jury duty.  The VA psychologist stated that the 
Veteran was followed at the VA clinic for PTSD for both 
pharmacotherapy and psychotherapy and was engaged in 
intensive weekly psychotherapy.  He opined that the Veteran 
did not possess the requisite emotional stability to 
successfully compete his duty without the significant risk of 
causing further emotional deterioration.  The Veteran's 
persistent state of hyperarousal was associated with markedly 
reduced tolerance for frustration, intense social anxiety, 
sleep disturbances, and a state of hypervigilance, all of 
which depleted energy resources that appeared necessary for 
jury duty.  The psychologist stated that the Veteran's state 
of increased arousal had led too marked changes in his 
ability to regulate his mood, work under pressure, interact 
with others, focus attention, process sensory information, 
concentrate, and make decisions that are essential to problem 
solving in an unfamiliar social environment.  

The Veteran submitted an August 2008 letter signed by both 
his VA psychologist and VA psychiatrist.  The VA psychologist 
opined that the Veteran's symptoms clearly exceeded an 
"occasional decrease" and the Veteran did not "generally 
function satisfactorily" as noted for a 30 percent rating 
evaluation.  He stated that the Veterans symptoms were 
persistent and pervasive, leading to reduced reliability and 
productivity secondary to disturbances in motivation, mood, 
and cognitive processing (attention, concentration, and 
short-term memory deficits).  The VA psychologist found the 
Veteran to be genuine and honest, and there was no evidence 
to suggest that he was exaggerating his symptoms.  

The Veteran's wife submitted an October 2008 letter from her 
own mental health counselor, M.L.E.  She sought treatment 
starting in June 2008 to help her understand and deal with 
the Veteran's progressing mental illness.  M.L.E. stated that 
the Veteran's apparent paranoia, suspiciousness, and 
illogical thinking contributed to a severe breakdown in 
family functioning.  The Veteran's wife had reported that her 
husband acted inappropriately when out in public.  She 
described inappropriate comments made by the Veteran to 
strangers in a grocery store, and to a pregnant woman.  The 
Veteran's wife was noted to be deeply troubled and 
embarrassed by her husband's impulsive, inappropriate, and 
degrading comments.  The Veteran's wife reported that her 
husband slept excessively, and had poor grooming and 
attention to hygiene.  She had to insist that he bathe and 
shave when he had doctor's appointments.  The Veteran 
displayed symptoms of paranoia and short term memory loss.  
His forgetfulness was causing financial problems and the 
Veteran's wife had to take over household finances.  The 
Veteran's behavior also was also noted to cause conflict 
between his adult sons.   

The Veteran and his wife have also submitted various lay 
statements in support of the Veteran's claim.  Additionally, 
the Veteran and his wife testified and an October 2008 travel 
Board hearing.  The Veteran reported having anxiety, 
depression, and sleep disturbance.  He indicated that he left 
his job at the post office due to his PTSD symptoms.  He 
reported that he no longer had the desire or the ability to 
work there.  He reported that he was moved to other 
positions, but it did not help.  He reported problems with 
concentration at work and reported feeling dizzy in the 
mornings.  The Veteran's wife indicated that they had been 
married for 41 years.  She submitted testimony and statements 
in which she described incidents of unprovoked, angry 
outbursts at strangers and other unusual behavior.  The 
Veteran had difficulty with memory and it appeared that he 
was no longer able to manage his finances due to problems 
with memory and impulsive spending.  The Veteran's wife 
described the Veteran's difficulty with following simple 
directions or interacting with family members.  The Veteran 
did not want to talk to friends.  He needed help with 
remembering medication, and she needed to encourage him to 
get dressed and maintain hygiene.  

VA treatment records, a VA examination report, lay statements 
from employers, and lay statements from the Veteran's wife 
show that the Veteran's PTSD results in chronic depression 
and anxiety, sleep impairment, memory loss, difficulty with 
concentration which affects the Veteran's ability to work, a 
decrease in social interaction, unprovoked irritability or 
angry outbursts, suicidal ideation, paranoia and disturbances 
in motivation and mood.  The Veteran retired in July 2007, 
and prior to that, he took an extensive amount of leave, 
reportedly due to his PTSD.  Statements from employers show 
that he Veteran had difficulty maintaining the level of 
performance required of him, and noted changes in mood and 
ability to concentrate.  

The record reflects PTSD symptomatology that is consistent 
with both 50 percent and 70 percent evaluations for PTSD.  
The Veteran has exhibited symptoms described for a 50 percent 
evaluation such as flattened affect; impaired judgment; 
attention, concentration, and short-term memory deficits; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  The Veteran's VA psychologist stated that the 
Veteran's PTSD resulted in occupational and social impairment 
with reduced reliably and productivity due to his symptoms, 
as indicated for a 50 percent rating.  Id.  The Veteran has 
also exhibited symptoms described for a 70 percent 
evaluation, such as suicidal ideation; chronic anxiety and 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability; neglect of personal appearance 
and hygiene as reported by the Veteran's wife; difficulty 
adapting to stressful circumstances including in a work 
setting; and the record indicates an inability to establish 
and maintain effective relationships outside of the Veteran's 
relationship with his wife.  Id.  As noted for a 70 percent 
rating, the Veteran's PTSD results occupational and social 
impairment with deficiencies in work, family relations, 
judgment, and mood.  Id.  The Veteran's GAF scores range from 
55 to 60 and reflect moderate symptoms such or moderate 
difficulty in social or occupational functioning.  See DSM-IV 
at 46-47.  Resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran is entitled to a 70 
percent evaluation.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7 (2008).   

A higher 100 percent evaluation is not warranted where the 
Veteran's PTSD is not shown to result in total occupational 
and social impairment due to symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, or for the Veteran's own occupation or name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The record shows that the Veteran had difficulties with work, 
including difficulty with concentration, and the Veteran 
indicated that he retired due to his PTSD symptoms.  The 
Veteran was employed at the post office for 34 years and 
retired in July 2007 at the age of 62.  The Veteran's PTSD is 
shown to result in significant social impairment; however, 
the Veteran has been married for over 40 years.  In the 
present case, however, the medical evidence of record does 
not reflect symptomatology noted for a 100 percent disability 
evaluation under Diagnostic Code 9411.  Further, objective 
evidence of record does not reflect a level of disability as 
described for a 100 percent rating.  The Veteran has been 
assigned GAF scores ranging from 55 to 60 by his VA 
physicians, indicting a moderate level of disability.  A 
February 2007 VA examination also reflects a GAF score of 55, 
indicating a moderate level of disability.  The Veteran's VA 
psychologist and VA psychiatrist indicated in an August 2008 
letter indicated that the Veteran's symptoms lead to reduced 
reliability and productivity secondary to disturbances in 
motivation, mood, and cognitive processing; but did not 
indicate total occupational impairment.  The medical evidence 
of record in this case simply does not reflect the level of 
impairment described for a 100 percent disability rating in 
this case to warrant a 100 percent schedular rating.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
assigned 70 percent evaluation with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There is nothing in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  The manifestations of the 
Veteran's service-connected PTSD have not been shown to 
result in unusual disability or impairment that render the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted.

C.  Conclusion

The Board concludes that the evidence supports a 70 percent 
rating for PTSD.
	

ORDER

A 70 percent rating, but no more, is granted for PTSD subject 
to the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


